IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
v. 19-CR-1991 JB
ANTONIO CARRILLO,

Defendant,

ORDER GRANTING UNOPPOSED MOTION TO CONTINUE DECEMBER 2, 2019
TRIAL SETTING AND EXTEND MOTIONS DEADLINE

This matter is before the Court on Defendant’s Unopposed Motion to Continue
November 18, 2019 Trial Setting and Extend Motions Deadline (Doc. 43). There being good cause
shown by the Parties and there being no objection by the government, the Court finds the motion
is well-taken and should be granted.

IT IS HEREBY ORDERED that the jury trial currently scheduled in this case for December

  
  

2, 2019 is continued and will be rescheduled for
Additionally, the Court finds that a contintance is necessary to permit the Defendant to
continue plea negotiations with the Government. Ifthe case does not resolve, then Defendant will
require additional time to prepare pretrial motions, motions in limine, and prepare for trial.
The court finds that the ends of justice and the public interest will be served by granting
this extension of time in which to file motions and a continuance of the trial. See United States vy.
Hernandez-Mejia, 406 Fed, App’x. 330, 338 (10" Cir. 2011) (“The Speedy Trial Act was intended

not only to protect the interests of defendants but was also ‘designed with the public interest firmly

in mind.’”) (quoting United States v. Toombs, 574 F.3d 1262, 1273 (10" Cir, 2009)). Additional

 
time will allow Mr. Carrillo to further investigate the case, prepare and file pretrial motions, and
adequately prepare for trial. Additionally, a continuance will allow the parties an opportunity to
discuss a negotiated resolution of this matter. Such a resolution would conserve judicial and
prosecutorial resources and could also materially benefit Mr. Carrillo by providing him access to
amore favorable resolution of this matter, This order is not predicated upon the congestion of the
Court’s docket. See United States v. Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10" Cir. 2011)
(“The Speedy Trial Act was intended not only to protect the interests of defendants but was also
‘designed with the public interest in mind.””) (quoting United States v. Toomtbs, 574 F.3d 1262,
1273 (10" Cir. 2009)).

IT IS THEREFORE ORDERED that the jury trial in this matter currently scheduled for

   
 

December 2, 2019 is continued and will be re

     

Onn OC) ron

bad

D STATES DIS{RICT JUDGE
Submitted by:

/s/ Marshall J, Ray, Attorney at Law
Marshall J. Ray

Attorneys for Defendant Antonio Carrillo

Approved by:

Via e-mail on November 22, 2019
Jack Burkhead

Attorney for the United States

 
 

 

After weighing the best interests of the public and of the Defendant with the ends of justice,
the Court finds that granting a continuance will strike a proper balance between the ends
of justice and the best interests of the public and of the Defendant for the reasons stated in
the motion requesting a continuance, filed November 22, 2019 (Doc. 43). Specifically,
completion of plea negotiations and trial preparation if a resolutioin is not reached,
outweighs the Defendant's and the public's interest in a speedy trial. See 18 U.S.C. Section
3161(h)(7). The pretrial motion deadline is January 6, 2020. The Court will set the trial for
January 16, 2020 at 9:00 a.m. (trailing docket). This 45-day continuance is sufficient,
without being greater than necessary, for the Defendant to complete the tasks set forth in
the motion to continue.

 

 

 
